DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed May 25, 2022, with respect to Claims 1, 3, 5-7, 9, and 11-12 have been fully considered and are persuasive.  The rejection of March 4, 2022 has been withdrawn.
Examiner further notes that a new Form PTO-892 citing Jikumaru (US Pat 5265346) is provided with this action.
 
Allowable Subject Matter
Claims 1, 3, 5-7, 9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to independent Claims 1 and 7 is Ishii et al (PGPub 2004/0195719) and Matsuda et al (JP2013121703) as forth in the previous action.  However, the prior art fails to teach or suggest a specific arrangement of mesh in transfer pallet wherein a number of mesh holes per inch of the intermediate mesh plate at a lower stage position is smaller than those of the mesh plate and of the intermediate mesh plate at an upper stage position.  Further, there is no teaching or suggestion to modify the combination of Ishii and Matsuda to include a specific arrangement of mesh in transfer pallet wherein a number of mesh holes per inch of the intermediate mesh plate at a lower stage position is smaller than those of the mesh plate and of the intermediate mesh plate at an upper stage position.  Thus, the prior art does not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        6/10/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712